UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 15-2580


SUSAN VIRGINIA PARKER; LANE LAIRD FUNKHOUSER; K.F., by her
parent and next friend Susan Parker; JUSTIS FUNKHOUSER, a/k/a J.F., by his
parent and next friend Susan Parker,

                   Plaintiffs - Appellants,

             v.

MICHAEL AUSTIN, a/k/a Toby, in his personal capacity; BRITTANY
UTTERBACK, in her personal capacity; JENNIFER WIMER, in her personal
capacity; AMANDA JUDD, in her personal capacity; HENRY & WILLIAM
EVANS HOME FOR CHILDREN, INCORPORATED; LAURA REGAN, in her
personal capacity; MIKE POWERS, in his personal capacity; WINONA POWERS,
in her personal capacity; BRENT RUDOLPH, in his personal capacity; MISSY
RUDOLPH, in her personal capacity,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, District Judge. (5:14-cv-00035-MFU-JCH)


Submitted: May 11, 2017                                        Decided: June 6, 2017


Before DUNCAN, AGEE, and DIAZ, Circuit Judges.


Reversed and remanded by unpublished per curiam opinion.
Daniel A. Harvill, DANIEL A. HARVILL, PLLC, Manassas, Virginia; James R. Mason,
III, HOME SCHOOL LEGAL DEFENSE ASSOCIATION, Purcellville, Virginia, for
Appellants. James M. Bowling, IV, ST. JOHN, BOWLING, LAWRENCE &
QUAGLIANA, LLP, Charlottesville, Virginia; Julia B. Judkins, BANCROFT,
MCGAVIN, HORVATH & JUDKINS, P.C., Fairfax, Virginia; Kevin V. Logan, Kenneth
F. Hardt, SINNOT, NUCKOLS & LOGAN, PC, Midlothian, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

         Appellants seek to appeal the district court’s April 28, 2015 order granting

Appellees’ Fed. R. Civ. P. 12(b)(6) motions and dismissing in part their 42 U.S.C.

§§ 1983, 1985 (2012) civil action. Following that order, Appellant Justis Funkhouser

voluntarily dismissed his sole remaining claim pursuant to Fed. R. Civ. P. 41(a)(2).

Appellants assert that this court possesses jurisdiction over this appeal. We disagree.

         This court’s jurisdiction to review orders originating in the district courts is limited

to final decisions and certain, specified interlocutory orders. 28 U.S.C. §§ 1291, 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541,

545-47 (1949). The Supreme Court has defined a “final decision” as “one which ends the

litigation on the merits and leaves nothing for the court to do but execute the judgment.”

Catlin v. United States, 324 U.S. 229, 233 (1945). An order is not final if it disposes of

“‘fewer than all the claims or the rights and liabilities of fewer than all the parties.’”

Robinson v. Parke-Davis & Co., 685 F.2d 912, 913 (4th Cir. 1982) (per curiam) (quoting

Fed. R. Civ. P. 54(b)); see Hunter v. Town of Mocksville, 789 F.3d 389, 402 (4th Cir.

2015).

         In this case, after the district court dismissed the majority of the Appellants’

claims, Justis Funkhouser moved pursuant to Rule 41(a)(2) to dismiss the sole remaining

claim - count six - without prejudice. The district court’s November 24, 2015 order

granting this motion dismisses count six without prejudice to refiling. “This kind of split

judgment ordinarily would not be considered final and therefore appealable under

28 U.S.C. § 1291 because it does not wind up the entire litigation in the district court.”

                                                3
Waugh Chapel S., LLC v. United Food & Commercial Workers Union Local 27, 728 F.3d
354, 359 (4th Cir. 2013) (internal quotation marks omitted). This court has noted that

generally in this situation the proper remedy is

       to reverse the Rule 41(a)(2) order and remand for completion of the case,
       without considering the merits of the earlier interlocutory order(s).
       We may also deem the ambiguous voluntary dismissal of [the remaining
       count] to be with prejudice and go on to consider the appeal from the
       district court’s dismissal of all remaining claims.

Id. However, in this instance, no ambiguity exists. The district court’s November 24

dismissal of count six of the complaint was without prejudice.        Consequently, no

appealable final decision has issued.        We therefore reverse the district court’s

November 24 order and remand for completion of the case. We deny Appellants’ motion

for leave to file supplemental addenda and attachments and dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                         REVERSED AND REMANDED




                                             4